Citation Nr: 1009672	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-32 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for benign prostatic 
hyperplasia.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from September 1965 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In November 2009, a hearing was held before the undersigned 
Acting Veterans Law Judge making this decision.  See 
38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing has been associated with the Veteran's claims file.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of his appeal with respect to the 
issues of entitlement to service connection for hypertension 
and benign prostatic hyperplasia is requested.

2.  The Veteran has PTSD which is associated with his period 
of active service; he also has depression that is secondary 
to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issues of entitlement to 
service connection for hypertension and benign prostatic 
hyperplasia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  PTSD was incurred in active service, and the Veteran's 
depression is secondary to his PTSD.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f), 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissed Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).

In November 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of his appeal with respect to the 
issues of entitlement to service connection for hypertension 
and benign prostatic hyperplasia is requested.

The appellant has withdrawn this appeal as to these claims 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal as to these claims 
and they are dismissed.


Service Connection for an Acquired Psychiatric Disorder, to 
include PTSD

As a result of the Board's decision to grant the Veteran's 
claim for service connection for PTSD and depression, any 
failure on the part of VA to notify and/or develop the claim 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009), cannot be considered prejudicial to the Veteran.  
The Board will therefore proceed to a review of the claim on 
the merits.

Service treatment records do not reflect complaints or 
treatment for PTSD or any other psychiatric disorder.  

The Veteran's DD Form 214 reflects that his primary specialty 
during service was communication crewman.  Additional 
personnel records also confirm his service in the Republic of 
Vietnam during the period of March 2, 1966, to February 25, 
1967.  From March 2, 1966, to October 9, 1966, he was 
attached to "A" Battery, 3rd Battalion, 18th Artillery, and 
from October 10, 1966, to February 25, 1967, he was attached 
to "C" Battery, 6th Battalion, 14th Artillery.  The Veteran 
was discharged from service in September 1967.  

Private treatment records for the period of December 1982 to 
January 1983 reflect that the Veteran was treated for alcohol 
addiction.  The Veteran noted some experimental drinking 
prior to service, but that he was drinking "real heavy" 
when he was in Vietnam.  Subsequent to service, he was able 
to reduce drinking almost completely following his marriage.  
Thereafter, his drinking progressively increased.  He did 
report experiencing "blackouts" ever since leaving Vietnam.  
The Veteran further related that he had spent one year and 
eleven months in communications in an artillery battalion in 
the Army in Vietnam, and that he was under fire, but never 
was in any hand-to-hand combat situations.  

A September 2008 response from the U.S. Armed Services Center 
for Unit Records Research (CURR) (now known as the U.S. Army 
and Joint Services Records Research Center (JSRRC) reflects 
that its review of an Operational Report-Lessons Learned 
revealed that the main base camp location for "C" Battery, 
6th Battalion, 14th Artillery over the period of January 2, 
1967, to April 30, 1967, was at Fire Support Base Oasis, and 
that at that location, the unit received thirty-two enemy 
mortar rounds on February 20, 1967.  

Although the record reflects initial statements from the 
Veteran in which he denied ever being stationed at Fire 
Support Base Oasis, he later explained in his October 2008 
Substantive Appeal that he never told his service 
representative that he had never been to this base.  He 
further indicated that sometimes his superiors "gave a name 
and locations and sometimes they did not."

VA PTSD examination in February 2009 revealed that the 
Veteran denied any current use of alcohol.  The Veteran 
reported that his unit underwent mortar attacks while he was 
in Vietnam, the worst of which occurred in February 1967, 
just before he was getting ready to leave Vietnam.  The 
examiner concluded that the Veteran had PTSD in accordance 
with Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV) that was secondary to his reported stressor during 
service.  The examiner further concluded that the Veteran's 
depression was secondary to his PTSD.  

The Veteran submitted statements from his family that noted 
various aspects of the Veteran's behavior.

At the Veteran's hearing before the Board in November 2009, 
the Veteran again testified to the fact that he was subjected 
to mortar attacks while his unit was in Vietnam.  

Service connection will be granted if the Veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if all evidence, including that pertinent 
to service, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a disease is diagnosed as chronic during service or 
where continuity of symptomatology from service shows the 
disease to be chronic in nature, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are to be service connected under 38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptomatology and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2009).  38 C.F.R. § 4.125(a) (2009) requires that diagnoses 
of mental disorders conform to the DSM-IV, and as was noted 
in Cohen v. Brown, 10 Vet. App. 128 (1997), the adoption of 
such a standard has resulted in the applicable criteria 
changing from an objective ("would evoke in almost anyone") 
standard in assessing whether a stressor is sufficient to 
trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

It was also indicated in Cohen that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)."  Cohen, at 139.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

With respect to the instant claim, the Board again notes that 
not only does the record reflect a current diagnosis of PTSD, 
it also contains a December 2009 VA medical opinion that 
bases such a diagnosis on the Veteran's reported stressor of 
being subjected to mortar attacks while in Vietnam.

However, as was noted previously, for service connection to 
be granted, it must also be demonstrated that the post-
service PTSD is the result of a stressor in service.  The 
Unites States Court of Appeals for Veterans Claims (Court) 
has indicated that this is a two-part process.  VA must first 
determine if the evidence supports the existence of an 
alleged stressful event.  This is a factual determination, 
and hence is within the purview of the adjudicative process.

Only if this is so, a second determination must be made as to 
whether the stressor is of sufficient gravity to support a 
finding of PTSD.  This latter determination is medical in 
nature, and hence outside of the expertise of the RO and the 
Board.  West v. Brown, 7 Vet. App. 70 (1994).

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Board must first determine if the Veteran served in 
combat.  Such a requirement may be met either by the award of 
a combat citation, or by other supportive evidence.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the Veteran 
meets this test, then his or her lay testimony must be 
accepted as conclusive as to their actual occurrence.  38 
U.S.C.A. § 1154 (West 2002); See also Cohen v. Brown, supra.

Initially, the Board notes that the Veteran was not awarded 
any combat citations or medals relative to his active 
service.  However, the Board notes that the Veteran's 
diagnosis of PTSD is not based on any combat stressor and 
that his claim is instead predicated in part on his unit's 
exposure to mortar attacks while he was attached to it in 
Vietnam.  The personnel records document the Veteran's 
attachment to "C" Battery, 6th Battalion, 14th Artillery in 
Vietnam during the period of October 10, 1966, to February 
25, 1967.  CURR also verified that this unit was subjected to 
thirty-two mortar rounds on February 20, 1967.  Thus, the 
Board finds that this stressor has been sufficiently 
verified, and can therefore provide a basis for the Veteran's 
diagnosis of PTSD.  The Board would further note that the 
Veteran has sufficiently explained his allegedly prior 
inconsistent statement regarding his recollection of being at 
Fire Support Base Oasis at the time in question.  The Board 
would like to additionally point out that if the record 
verifies his attachment to a particular unit at the time of 
hostile fire, it is presumed that he was subjected to that 
fire.  See Pentacost v. Principi, 16 Vet. App. 124 (2002).  

The Board also notes that it is apparent that in February 
2009, the VA PTSD examiner found that the Veteran's stressor 
of having been subjected to mortar fire in Vietnam was 
sufficient to support a diagnosis of PTSD, and that under the 
criteria set forth in DSM-IV, an individual may have PTSD 
based on exposure to a stressor or stressors that would not 
necessarily have the same affect on almost everyone.

As discussed above, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009).

In summary, the Board finds that the evidence is sufficient 
to verify that the Veteran was subjected to a significant 
mortar attack in Vietnam on February 20, 1967.  Consequently, 
since such stressor has been further determined to support a 
diagnosis of PTSD, the Board finds that service connection 
for PTSD is warranted.  As that examiner further determined 
that the Veteran's depression was secondary to PTSD, the 
Board finds that service connection for depression is also 
warranted as secondary to service-connected disability.  
38 C.F.R. § 3.310 (2009).


ORDER

The issue of entitlement to service connection for 
hypertension is dismissed.

The issue of entitlement to service connection for benign 
prostatic hyperplasia is dismissed.  

Entitlement to service connection for PTSD and depression is 
granted.  


REMAND

With respect to the remaining claim for service connection 
for tinnitus, a December 2009 VA audiological examination 
recently revealed a diagnosis of tinnitus, the Veteran was 
attached to an artillery unit during service, he has reported 
intermittent tinnitus since service, and during service he 
reportedly had difficulty with certain unidentified tests as 
a result of his tinnitus.  However, the examiner did not 
provide an opinion as to whether the Veteran's current 
tinnitus is related to his exposure to noise during service.  

Consequently, the Board finds that this claim should be 
remanded for an examination and opinion as to whether the 
Veteran's current tinnitus is related to his noise exposure 
during service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC shall make arrangements 
for the Veteran to be afforded a VA 
audiological examination.  The claims 
file must be made available to the 
examiner for review and its 
availability should be noted in the 
opinion that is provided.  All 
indicated studies should be conducted, 
and all findings reported in detail.

The examiner should state whether it is 
at least as likely as not (50 percent 
or greater) that the Veteran's tinnitus 
had its onset during active service or 
is related to any in-service disease or 
injury, including noise exposure.  In 
doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology. 

A detailed rationale for any opinion 
should be provided.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


